DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to a continuation application filed on 02/19/2020, claims 1–20 are allowed.

The listing of claims in the filings represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Hierarchical Dynamic Scheduling”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1 and 11, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:



a.	At best, a first reference, Ringseth et al., US 2009/0288087 A1, a scheduler in a process of a computer system includes a respective scheduling collection for each scheduling node in the scheduler. The scheduling collections are mapped into at least a partial search order based on one or more execution metrics. When a processing resource in a scheduling node becomes available, the processing resource first attempts to locate a task to execute in a scheduling collection corresponding to the scheduling node before searching other scheduling collections in an order specified by the search order.

b.	A second reference, Kleinsorge et al., US 6,247,109 B1, teaches multiple instances of operating systems execute cooperatively in a single multiprocessor computer wherein all processors and resources are electrically connected together. The single physical machine with multiple physical processors and resources is subdivided by software into multiple partitions, each with the ability to run a distinct copy, or instance, of an operating system. At different times, different operating system instances may be loaded on a given partition. Resources, such as CPUs and memory, can be dynamically assigned to different partitions and used by instances of operating systems running within the machine by modifying the configuration. CPUs, in particular, may be migrated, or reassigned, from one operating system instance to another, allowing different loads in the system to be accommodated.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 29, 2021